Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 3-13, and 15-19 are objected to because of the following informalities: 
 
Referring to claims 1, 13, and 19, the claims recite in pertinent part “and responsive to the member determining operation, displaying, on a display device to the user, information related to the product instance membership in the RPIG comprising a message or display containing relevant information to let the user know specifically the product instance service as a subject for an alert”. Please amend “the product instance service” to “the product instance membership” for purposes of consistency with the rest of the claim. 

Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1, 3-13, and 15-19 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1 and 3-12 recite a method, Claims 13 and 15-18 recite a computer system, and Claim 19 recites a computer program product and therefore fall into a statutory category.

	Additionally the examiner interpreted that the computer system and computer program product perform the steps of the method of claim 1 for examination purposes.

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites a method, computer system and computer program product for generating recall information regarding a product based on received information, which under its broadest reasonable interpretation, covers concepts for certain methods of organizing human activity.  

In the present case concepts performed in commercial or legal interactions (business relations), such as managing business relations by generating recall information regarding a product based on received information. This is viewed as directed to business relations as it is informing consumers regarding the status (i.e. recalled or not) of a purchased product. The abstract idea portion of the claims is as follows: 

(Claim 1) A computer-implemented method comprising: (Claim 13) [A computer system comprising: a device comprising a processor and a memory comprising instructions that, when executed by the processor, configure the processor to]:  (Claim 19) [A computer program product for targeted alerts, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable by a processor to cause the device to]: receiving,[ by a processor], recall product instance group (RPIG) information (RPIGI) that identifies a set of instances of products having a product type identifier that are a subject of a product recall; receiving, from [an imaging device] associated with a user, an image containing a product instance; applying [a classifier] to assess aspects of the image; determining, [using the classifier], the product type identifier for the product instance; identifying, based on the image, secondary product information; determining, [using the classifier], the product type identifier for the product instance; identifying, based on the image, secondary product information; comparing the product type identifier and the secondary product information with the RPIGI; responsive to the comparing, in a member determining operation, determining a product instance membership for the product instance; and responsive to the member determining operation, displaying, on [a display device] to the user, information related to the product instance membership in the RPIG comprising a message or display containing relevant information to let the user know specifically the product instance service as a subject for an alert; wherein the product instance membership is selectable from each of the group consisting of: a) a member of the RPIG, b) a possible member of the RPIG when a predefined membership threshold is met or exceeded, c) a possible non-member of the RPIG when the predefined membership threshold is not met, and d) a non-member of the RPIG where the portions not bracketed recite the abstract idea. 

If a claim limitation, under its broadest reasonable interpretation, covers concepts performed by certain methods of organizing human activity including commercial or legal interactions (business relations), such as generating recall information regarding a product including what group the product falls into based on received information, it falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describe a method, a computer system, and a computer program product for generating recall information regarding a product based on received information, which under its broadest reasonable interpretation, covers concepts for organizing certain methods of human activity. 

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: processing information (applying [a classifier] to assess aspects of the image; determining, [using the classifier], the product type identifier for the product instance; identifying, based on the image, secondary product information; determining, [using the classifier], the product type identifier for the product instance; identifying, based on the image, secondary product information; comparing the product type identifier and the secondary product information with the RPIGI; responsive to the comparing, in a member determining operation, determining a product instance membership for the product instance; and responsive to the member determining operation, displaying, on [a display device] to the user, information related to the product instance membership in the RPIG comprising a message or display containing relevant information to let the user know specifically the product instance service as a subject for an alert; wherein the product instance membership is selectable from each of the group consisting of: a) a member of the RPIG, b) a possible member of the RPIG when a predefined membership threshold is met or exceeded, c) a possible non-member of the RPIG when the predefined membership threshold is not met, and d) a non-member of the RPIG) and transmitting information (receiving,[ by a processor], recall product instance group (RPIG) information (RPIGI) that identifies a set of instances of products having a product type identifier that are a subject of a product recall; receiving, from [an imaging device] associated with a user, an image containing a product instance).

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

A computer system. (See paragraphs 60-62 of the Specification) 
A device. (See paragraph 53 of the Specification)
A processor. (See paragraph 61 of the Specification)
A memory comprising instructions. (See paragraphs 62 and 67 of the Specification)
A computer program product. (See paragraphs 62, 67, 94, and 97 of the Specification)
A computer readable storage medium having program instructions. (See paragraphs 68, 95 and 97 of the Specification.)
An imaging device. (See paragraph 19 of the Specification)
A classifier. (See paragraphs 27 and 90-91 of the Specification)
A display device. (See paragraph 32 of the Specification)

There is no indication that the computing elements are anything but generic hardware and /or software.

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the
functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a method, computer system, and computer program product that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II)) In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract idea are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea. Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 3-12 and 15-18 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 3-12 and 15-18 are also non-statutory subject matter.

Dependent claim 3 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation further comprising: responsive to the determination that the product instance membership is (a), providing the image to a training data set of the classifier. Further embellishing that the invention is capable of processing information (providing the image to a training data set of the classifier in response to the determination) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore dependent claim 3 is also non-statutory subject matter.

Dependent claims 4 and 15 further limit the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation further comprising, responsive to the determination that the product instance membership is selected from the group consisting of (a) and (b): determining a likely retailer at which the product instance was purchased; and sending information related to the likely retailer to a product information data source.  Further embellishing that the invention is capable of processing information (determining a likely retailer based on the determination) and transmitting information (information related to the likely retailer to a product information data source) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore dependent claims 4 and 15 are also non-statutory subject matter.

Dependent claim 5 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation, further comprising: responsive to the member determining operation, displaying information related to the product instance on the display device to the user only when the product instance in the member determining operation is selected from the group consisting of (a) and (b).  Further embellishing that the invention is capable of processing information (displaying information based on the determination) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore dependent claim 5 is also non-statutory subject matter.

Dependent claim 6 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation further comprising monitoring a recall entity selected from the group consisting of a product recall list and a product recall system, wherein the receiving of the RPIGI results from the monitoring. Further embellishing that the invention is capable of processing information (monitoring a selected recall entity) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore dependent claim 6 is also non-statutory subject matter.

Dependent claim 7 further limits the abstract idea by generally linking the judicial exception to a particular field of use of wherein the RPIGI is information selected from the group consisting of a date of production, a date of expiration, a lot number, a location, related production equipment, and related employee information and does not add significantly more to the abstract idea. Therefore dependent claim 7 is also non-statutory subject matter.

Dependent claims 8 and 16 further limit the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation further comprising: prior to receiving the image, performing a monitoring filter on the RPIGI to determine when the RPIGI is user-relevant based on prior purchases of the user; and responsive to determining the RPIGI is user-relevant, displaying on the display device instructions related to user assistance for acquiring the image. Further embellishing that the invention is capable of processing information (performing a monitor filter to make a determination whether a RPIGI is user response, and based on the determination display instructions) does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore dependent claims 8 and 16 are also non-statutory subject matter.

Dependent claim 9 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation further comprising receiving an indication of user assistance responsive to the determining that the RPIGI is user relevant. Further embellishing that the invention is capable of processing information (receiving an indication of user assistance in response to the determination) does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore dependent claim 9 is also non-statutory subject matter.

Dependent claim 10 further limits the abstract idea by generally linking the judicial exception to a particular field of use of wherein the image is a plurality of images that capture the product instance from a plurality of angles and does not add significantly more to the abstract idea. Therefore dependent claim 10 is also non-statutory subject matter.

Dependent claim 11 further limits the abstract idea by generally linking the judicial exception to a particular field of use of wherein the imaging device is selected from the group consisting of a food storage imaging device, a smart phone, a smart watch, smart glasses, a product scanner, a checkout terminal, and a camera and does not add significantly more to the abstract idea. Therefore dependent claim 11 is also non-statutory subject matter.

Dependent claim 12 further limits the abstract idea by generally linking the judicial exception to a particular field of use of wherein the secondary product information includes information selected from the group consisting of product attributes, dates, and source of origin and does not add significantly more to the abstract idea. Therefore dependent claim 12 is also non-statutory subject matter.

Dependent claim 17 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation a server comprising a server processor and a server memory comprising instructions that, when executed by the server processor, configure the server processor to: receive and store server product information comprising the image and further information related to an element selected from the group consisting of the product instance and the product type identifier. Further embellishing that the invention includes a generic server comprising a generic server process and server memory (See paragraphs 61-62, 67, 70, and 75) for transmitting information (receive the product information) and storing information (storing the received product information) does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea.  Therefore dependent claim 17 is also non-statutory subject matter.

Dependent claim 18 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the server processor is further configured to: responsive to the determination that the product instance membership is selected from the group consisting of (a) and (b): determine a likely retailer at which the product instance was purchased; send information related to the likely retailer to a product information data source; determine other users who may have purchased a product instance of the RPIG, based on a predetermined certainty level, at the identified retailer; and contact the other users with the RPIGI. Further embellishing that the invention is capable of processing information (in response to the determination, determine a likely retailer and other users who may have purchased a product instance of the RPIG) and transmitting information (contact the other users with the RPIGI) does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore dependent claim 18 is also non-statutory subject matter.

In conclusion, the claims are directed to the abstract idea of performing certain methods of organizing human activity (generating recall information regarding a product based on received information) such as commercial or legal interactions (business relations) it falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 10-13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Benamou (US Patent No. 11,282,089) in view of Monical et al. (US Patent No. 9,299,241).

Referring to claims 1, 13, and 19,

Benamou, which is directed to recalled product detection and notification system, discloses:

(Claim 1) A computer-implemented method comprising: (Claim 13) a device comprising a processor and a memory comprising instructions that, when executed by the processor, configure the processor to: (Claim 19) A computer program product for targeted alerts, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable by a processor to cause the device to: (Benamou column 1 lines 31-44 disclosing a recalled product detection and notification system may include a camera device positioned to capture image data of consumable products and communicate associated image data via the cloud. The recalled product detection and notification system may also include a recalled products server that may include a memory configured to store product category data associated with recalled products and product identifier data associated with the recalled products, and a processor coupled to the memory. The processor may be configured to communicate via the cloud with the camera device and download image data therefrom, and determine if the image data corresponds to a product category of recalled products based upon the product category data, and when so, generate a first user notification. Benamou column 2 lines 37-45 disclosing a computer readable medium aspect is directed to a non-transitory computer readable medium for a recalled products server that includes a memory configured to store product category data associated with recalled products and product identifier data associated with the recalled products and a processor coupled to the memory. The non-transitory computer readable medium includes computer executable instructions that when executed by the processor cause the processor to perform operations. Benamou column 7 lines 10-25 disclosing a method aspect is directed to a method of generating a recalled product notification 45, 46, 47. The method includes using a recalled products server 40 to communicate via the cloud 21 with a camera device 30 positioned to capture image data of consumable products 22 and communicate associated image data via the cloud, and download image data from the cloud. The method also includes using the recalled products server 40 to determine if the image data corresponds to a product category of recalled products based upon product category data, and when so, generate a first user notification 45. The method further includes using the recalled products server 40 to determine if the image data corresponds to a recalled product based upon product identifier data, and when so, generate a second user notification 46.)

 receiving, by a processor, recall product instance group (RPIG) information (RPIGI) that identifies a set of instances of products having a product type identifier that are a subject of a product recall; (Benamou column 4 lines 1-20 disclosing the recalled products server 40 includes a memory 41 for storing product category data associated with recalled products and product identifier data associated with the recalled products. The product category data and/or product identifier data from recalled products may be retrieved from any one or more recalled product databases, as will be appreciated by those skilled in the art. Product category data may include physical product characteristic data, for example, a shape, color, and/or packaging data (e.g., box text, color, shape, size). The product category data may include other and/or additional types of product category data, for example, for identifying whether a given consumable product 22 is within a given category, as will be described in further detail below. Product identifier data may include uniform product code (UPC) data and/or price look-up (PLU) data. The product identifier data may include other and/or additional data for identifying a given consumable product 22, for example, stock keeping unit (SKU) data.)

 receiving, from an imaging device associated with a user, an image containing a product instance; (Benamou column 1 lines 31-44 disclosing a recalled product detection and notification system may include a camera device positioned to capture image data of consumable products and communicate associated image data via the cloud. The recalled product detection and notification system may also include a recalled products server that may include a memory configured to store product category data associated with recalled products and product identifier data associated with the recalled products, and a processor coupled to the memory. The processor may be configured to communicate via the cloud with the camera device and download image data therefrom, and determine if the image data corresponds to a product category of recalled products based upon the product category data, and when so, generate a first user notification.)

applying a classifier to assess aspects of the image; (Benamous column 5 line 66 to column 6 line 10 disclosing as will be appreciated by those skilled in the art, the recalled products server 40 may determine if the captured image data corresponds to a recalled product or category of recalled products based upon image recognition techniques. Such image recognition techniques may include artificial intelligence (AI) and machine learning techniques, for example, by classifying images into classes and extracting higher-level features. Exemplary image classification techniques or models may include Inception-v3 and TensorFlow. Of course, other image classifying or matching techniques or models may be used.)

 determining, using the classifier, the product type identifier for the product instance; (Benamous column 5 line 66 to column 6 line 10 disclosing as will be appreciated by those skilled in the art, the recalled products server 40 may determine if the captured image data corresponds to a recalled product or category of recalled products based upon image recognition techniques. Such image recognition techniques may include artificial intelligence (AI) and machine learning techniques, for example, by classifying images into classes and extracting higher-level features. Exemplary image classification techniques or models may include Inception-v3 and TensorFlow. Of course, other image classifying or matching techniques or models may be used.

identifying, based on the image, secondary product information; (Benamou column 4 lines 4-19 disclosing the product category data and/or product identifier data from recalled products may be retrieved from any one or more recalled product databases, as will be appreciated by those skilled in the art. Product category data may include physical product characteristic data, for example, a shape, color, and/or packaging data (e.g., box text, color, shape, size). The product category data may include other and/or additional types of product category data, for example, for identifying whether a given consumable product 22 is within a given category, as will be described in further detail below. Product identifier data may include uniform product code (UPC) data and/or price look-up (PLU) data. The product identifier data may include other and/or additional data for identifying a given consumable product 22, for example, stock keeping unit (SKU) data. Benamou column 4 lines 40-46 disclosing at Block 64, the recalled products server communicates via the cloud 21 with the camera device 30 and downloads the image data therefrom, for example, wirelessly. At Block 66, the recalled products server 40 determines if the image data corresponds to a product category of recalled products based upon the product category data, and when so, generates a first user notification 45. Benamou column 5 lines 5-11 disclosing at Block 70, the recalled products server 40 determines if the image data corresponds to a recalled product based upon the product identifier data, and when so, generates a second user notification 46 (Block 72). If it is determined at Block 70 that the image data does not correspond (e.g., sufficient to exceed a threshold), the operations continue to Block 74.)

comparing the product type identifier and the secondary product information with the RPIGI; (Benamou column 4 lines 40-46 disclosing at Block 64, the recalled products server communicates via the cloud 21 with the camera device 30 and downloads the image data therefrom, for example, wirelessly. At Block 66, the recalled products server 40 determines if the image data corresponds to a product category of recalled products based upon the product category data, and when so, generates a first user notification 45 (Block 68). Benamou column 5 lines 5-11 disclosing at Block 70, the recalled products server 40 determines if the image data corresponds to a recalled product based upon the product identifier data, and when so, generates a second user notification 46 (Block 72). If it is determined at Block 70 that the image data does not correspond (e.g., sufficient to exceed a threshold), the operations continue to Block 74.)

responsive to the comparing, in a member determining operation, determining a product instance membership for the product instance; (Benamou column 4 lines 40-46 disclosing at Block 64, the recalled products server communicates via the cloud 21 with the camera device 30 and downloads the image data therefrom, for example, wirelessly. At Block 66, the recalled products server 40 determines if the image data corresponds to a product category of recalled products based upon the product category data, and when so, generates a first user notification 45 (Block 68). Benamou column 5 lines 5-11 disclosing at Block 70, the recalled products server 40 determines if the image data corresponds to a recalled product based upon the product identifier data, and when so, generates a second user notification 46 (Block 72). If it is determined at Block 70 that the image data does not correspond (e.g., sufficient to exceed a threshold), the operations continue to Block 74.)

and responsive to the member determining operation, displaying, on a display device to the user, information related to the product instance membership in the RPIG comprising a message or display containing relevant information to let the user know specifically the product instance service as a subject for an alert;.  (Benamou column 4 lines 50-62 disclosing the first user notification 45 may be communicated, for example, wirelessly, from the recalled products server 40 to a mobile wireless communications device 50 associated with a (74051)user. The first user notification 45 may be an email, short message service (SMS) message, visual notification, or other type of notification. For example, with respect to a visual notification, the mobile wireless communications 50 may display the first user notification 45 with visual characteristics (e.g., yellow (cautionary) coloring with a corresponding icon). Benamou column 5 lines 5-15 disclosing at Block 70, the recalled products server 40 determines if the image data corresponds to a recalled product based upon the product identifier data, and when so, generates a second user notification 46 (Block 72). If it is determined at Block 70 that the image data does not correspond ( e.g., sufficient to exceed a threshold), the operations continue to Block 74. Referring additionally to FIG. 5, the second user notification 46 may be considered a second level notification, for example, identifying a higher level of potential risk or that a consumable product 22 is subject to a recall. Benamou column 5 lines 22-25 disclosing the recalled products 40 may then generate the second user notification 46 that the object representative of the image data is subject to a recall.)

wherein the product instance membership is selectable from each of the group consisting of: a) a member of the RPIG, b) a possible member of the RPIG when a predefined membership threshold is met or exceeded, (Benamou column 4 lines 50-62 disclosing the first user notification 45 may be considered a first level notification, for example, identifying a potential risk or that a consumable product 22 may be subject to a recall. In an exemplary implementation, romaine lettuce may be subject to a recall, and if the camera device 30 captures image data of romaine lettuce on a countertop in a food preparation area, the recalled products server 40 may determine that the image data is indicative of or looks like romaine lettuce or similar looking vegetable. The recalled products server 40 may then generate a first user notification 45 that the object representative of the image data appears to be similar to (i.e., in the same category) romaine lettuce, which is subject to a recall. Benamou column 5 lines 1-5 disclosing for example, with respect to a visual notification, the mobile wireless communications 50 may display the first user notification 45 with visual characteristics (e.g., yellow (cautionary) coloring with a corresponding icon). Benamou column 5 lines 12-25 disclosing referring additionally to FIG. 5, the second user notification 46 may be considered a second level notification, for example, identifying a higher level of potential risk or that a consumable product 22 is subject to a recall. In an exemplary implementation, Brand-A cookies are subject to a recall, and if the camera device 30 captures image data of Brand-A cookies on a countertop in a food preparation area, the recalled products server 40 may determine that the image data is indicative of Brand-A cookies. As will be appreciated by those skilled in the art, a captured UPC may be used to positively identify a recalled product. The recalled products server 40 may then generate the second user notification 46 that the object representative of the image data is subject to a recall. Benamou column 5 lines 32-37 disclosing for example, with respect to a visual notification, the mobile wireless communications 50 may display the second user notification 46 with visual characteristics (e.g., red (alert) coloring with a corresponding icon) that are different that any visual characteristics of the first user notification 45. Benamou column 5 lines 48-55 disclosing referring additionally to FIG. 6, the third user notification 47 may serve as an indicator or confirmation that the given has in fact purchased the recalled product. The third user notification 47 may be considered a third level notification, for example, confirming that the user purchased a consumable product 22 that may be subject to a recall (e.g., based upon the category data) or is subject to a recall (e.g., based upon the product identifier data). Benamou column 5 lines 61-64 disclosing for example, with respect to a visual notification, the mobile wireless communications 50 may display the third user notification with visual characteristics (e.g., purple (alert) coloring with a corresponding icon).

c) a possible non-member of the RPIG when the predefined membership threshold is not met, and 

However Monical, which is directed to an enhanced alerts platform through which personalized messages may be sent to various entities. 

d) a non-member of the RPIG. (Monical column 9 lines 22 -28 teaching the alert severity may be determined by enhanced alerts server 101 through a scoring system that may rate alerts based on how severe the alert may be. For instance, the system may set thresholds for each category, where alert data that scores 7 or higher on a scale of 1-10 is severe (“red”), 4-6 is of moderate severity (“yellow”), and 1-3 is low severity (“green”). Monical column 10 lines 4-42 teaching once the enhanced alerts server 101 chooses a particular communication protocol for delivering an alert, the server 101 may assign the alert a severity/priority that may determine the order that the alert is presented to the user. Various schemes may be chosen for assigning a severity/priority to a given alert message, including avatar type of graphical representation, a color scheme such as red, yellow, and/or green, and optional blinking of the aforementioned avatars or color schemes that can further be configured to blink at different rates and frequencies. In this example, an alert with a red color designation may have high severity/priority, an alert with a yellow color designation may have medium severity/priority, and an alert with a green color designation may have low severity/priority. Here, the server 101 may receive alert data specifying a severity, and server 101 may adjust the severity based on feedback data. For instance, tornadoes in the area of a given user may be assigned a red severity, rain showers may be assigned a yellow severity, and sunshine may be given a green severity. In this instance, user feedback, such as information related to living in low-lying areas, may adjust rain showers to a red severity. One of ordinary skill in the art would recognize that this example is one of many possible priority/severity designation schemes (e.g., numbers, stars, etc.) that may be used with the enhanced alerts server. If colors are used to designate the anticipated accuracy/relevancy of the alert and/or the severity of the alert, the colors may be presented in an easy-to-understand manner on a display associated with a user device. For instance, the user may be able to look at the display and immediately discern whether any urgent alerts have been transmitted by the enhanced alerts server based on the colors presented on the display screen. If the user wishes to find out more information about one of the colors displayed, the user may select the color and be transferred to another display screen with further information, such as information on specific burglaries in a neighborhood, local weather systems, etc. In other aspects, an initial severity associated with an alert may be set by the source of the information in the alert and later modified by the enhanced alerts server 101. Monical column 10 lines 48-65 teaching each category is color-coded in a red, yellow, or green format to indicate to the user the alert severity level for each category. For instance, as shown in FIG. 6, the weather and product recall categories have been coded red, indicating an urgent alert level for these categories (e.g., snow storm in your area, car has faulty brakes, etc.), the crime category has been coded yellow, indicating a moderate alert level for this category (e.g., burglar on the loose in your general area but no specific information available), and the social and credit score categories have been coded green, indicating a low alert level for this category (e.g., child's FACEBOOK® friends appear normal, your credit score is doing well, etc.)  In this way, a user may quickly and easily determine the alert status for each category during a predetermine time period (e.g., daily, monthly, hourly, weekly, yearly, etc.). In addition, by selecting one of the categories, a user may determine more information about considerations that may have gone into generating a particular color status.

One of ordinary skill in the art before the effective filing date would be motivated to combine the inventions disclosed in Benamou, which discusses how the invention can provide for a multiple tiered notification architecture, with Monical as Monical further develops on the manner of providing notifications with respect to alerts.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recall system in Benamou that can provide multiple levels of notification by which to notify a given user that may be in possession of a recalled product (Benamou column 7 lines 1-5), with Monical  to incorporate d) a non-member of the RPIG with the motivation of informing a user that a given product is not subject to a recall. (Monical column 10 lines 48-65)

Referring to claim 5,

Benamou further discloses further comprising: responsive to the member determining operation, displaying information related to the product instance on the display device to the user only when the product instance in the member determining operation is selected from the group consisting of (a) and (b).  (Benamou column 4 lines 40 to column 5 line 11 disclosing at Block 64, the recalled products server communicates via the cloud 21 with the camera device 30 and downloads the image data therefrom, for example, wirelessly. At Block 66, the recalled products server 40 determines if the image data corresponds to a product category of recalled products based upon the product category data, and when so, generates a first user notification 45 (Block 68). If it is determined at Block 66 that the image data does not correspond (e.g., sufficient to exceed a threshold), the operations continue to Block 70. The first user notification 45 may be considered a first level notification, for example, identifying a potential risk or that a consumable product 22 may be subject to a recall. In an exemplary implementation, romaine lettuce may be subject to a recall, and if the camera device 30 captures image data of romaine lettuce on a countertop in a food preparation area, the recalled products server 40 may determine that the image data is indicative of or looks like romaine lettuce or similar looking vegetable. The recalled products server 40 may then generate a first user notification 45 that the object representative of the image data appears to be similar to (i.e., in the same category) romaine lettuce, which is subject to a recall.  The first user notification 45 may be communicated, for example, wirelessly, from the recalled products server 40 to a mobile wireless communications device 50 associated with a(74051) user. The first user notification 45 may be an email, short message service (SMS) message, visual notification, or other type of notification. For example, with respect to a visual notification, the mobile wireless communications 50 may display the first user notification 45 with visual characteristics (e.g., yellow (cautionary) coloring with a corresponding icon). At Block 70, the recalled products server 40 determines if the image data corresponds to a recalled product based upon the product identifier data, and when so, generates a second user notification 46 (Block 72). If it is determined at Block 70 that the image data does not correspond (e.g., sufficient to exceed a threshold), the operations continue to Block 74.)

Referring to claim 10,

Benamou further discloses wherein the image is a plurality of images that capture the product instance from a plurality of angles.  (Benamou column 3 lines 52-61 disclosing as will be appreciated by those skilled in the art, the camera device 30 operates in an "always-on" configuration watching or acquiring image data as consumable products 22, i.e., food, are prepped or placed on the countertop for storage or use in cooking, within a pantry or food storage area. As the consumable products 22 are moved across or placed within the viewing area of the camera device 30, the camera device captures image data of the consumable products and wirelessly communicates the image data via the cloud 21 to a recalled products server 40.)

Referring to claim 11,

Benamou further discloses wherein the imaging device is selected from the group consisting of a food storage imaging device, a smart phone, a smart watch, smart glasses, a product scanner, a checkout terminal, and a camera. (Benamou column 3 lines 31-34 disclosing a recalled product detection and notification system may include a camera device positioned to capture image data of consumable products and communicate associated image data via the cloud.)

Referring to claim 12,

Benamou further discloses wherein the secondary product information includes information selected from the group consisting of product attributes, dates, and source of origin. (Benamou column 1 lines 31-48 disclosing a recalled product detection and notification system may include a camera device positioned to capture image data of consumable products and communicate associated image data via the cloud. The recalled product detection and notification system may also include a recalled products server that may include a memory configured to store product category data associated with recalled products and product identifier data associated with the recalled products, and a processor coupled to the memory. The processor may be configured to communicate via the cloud with the camera device and download image data therefrom, and determine if the image data corresponds to a product category of recalled products based upon the product category data, and when so, generate a first user notification. The processor may also be configured to determine if the image data corresponds to a recalled product based upon the product identifier data, and when so, generate a second user notification. Benamou column 4 lines 1-19 disclosing the recalled products server 40 includes a memory 41 for storing product category data associated with recalled products and product identifier data associated with the recalled products. The product category data and/or product identifier data from recalled products may be retrieved from any one or more recalled product databases, as will be appreciated by those skilled in the art. Product category data may include physical product characteristic data, for example, a shape, color, and/or packaging data (e.g., box text, color, shape, size). The product category data may include other and/or additional types of product category data, for example, for identifying whether a given consumable product 22 is within a given category, as will be described in further detail below.  Product identifier data may include uniform product code (UPC) data and/or price look-up (PLU) data. The product identifier data may include other and/or additional data for identifying a given consumable product 22, for example, stock keeping unit (SKU) data.)

Referring to claim 17, 

Benamou further discloses, further comprising: a server comprising a server processor and a server memory comprising instructions that, when executed by the server processor, configure the server processor to: receive and store server product information comprising the image and further information related to an element selected from the group consisting of the product instance and the product type identifier.  (Benamou column 1 lines 31-48 disclosing product detection and notification system may include a camera device positioned to capture image data of consumable products and communicate associated image data via the cloud. The recalled product detection and notification system may also include a recalled products server that may include a memory configured to store product category data associated with recalled products and product identifier data associated with the recalled products, and a processor coupled to the memory. The processor may be configured to communicate via the cloud with the camera device and download image data therefrom, and determine if the image data corresponds to a product category of recalled products based upon the product category data, and when so, generate a first user notification. The processor may also be configured to determine if the image data corresponds to a recalled product based upon the product identifier data, and when so, generate a second user notification. Benamou column 4 lines 1-19 disclosing the recalled products server 40 includes a memory 41 for storing product category data associated with recalled products and product identifier data associated with the recalled products. The product category data and/or product identifier data from recalled products may be retrieved from any one or more recalled product databases, as will be appreciated by those skilled in the art. Product category data may include physical product characteristic data, for example, a shape, color, and/or packaging data (e.g., box text, color, shape, size). The product category data may include other and/or additional types of product category data, for example, for identifying whether a given consumable product 22 is within a given category, as will be described in further detail below. Product identifier data may include uniform product code (UPC) data and/or price look-up (PLU) data. The product identifier data may include other and/or additional data for identifying a given consumable product 22, for example, stock keeping unit (SKU) data.)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Benamou (US Patent No. 11,282,089) in view of Monical et al. (US Patent No. 9,299,241) and Nipe et al. (US 20180365820).

Referring to claim 3,

Benamou in view of Monical does not explicitly disclose further comprising: responsive to the determination that the product instance membership is (a), providing the image to a training data set of the classifier. 

However Nipe, which is directed to hyperspectral image processing of an object that may be used to classify quality of the object with respect to one or more factors or parameters and may be used to classify quality of a perishable item such as a type of food during food supply chain processes, teaches, further comprising: responsive to the determination that the product instance membership is (a), providing the image to a training data set of the classifier. (Nipe paragraph 18 The object may be a food object or agricultural product such as one of the avocado, a banana, an orange, a peach, an onion, a pear, a kiwi fruit, a mango, berries, a tomato, an apple, sugar, pork, lamb, beef, or fish, among other objects. In addition, the imaging device may determine that there is a contaminant or a foreign object in the image. 35 . In one example, the database 114 may store information such as a training set of data that may comprise a plurality of images of the object 104. The plurality of images may be generated synthetically by the computing device 110 and/or obtained from another source. In addition, the plurality of images may be captured by the imaging device 108 and included as part of the training set of data. Additionally, the database may store characteristics of the object in each of the plurality of images. These characteristics may include a label or name for the object and other information such as measurements of the object. The measurements may be assigned manually by users of the computing device 110 and/or determined automatically by the computing device 110 during analysis of the hyperspectral image 105. 54  A rendered image may appear as a hyperspectral image that has been created by the computing device 110 or another computing device. Using the synthetic beef images, the computing device 110 may extract spectral features from images of beef steak. The synthetic spectral features may be fed into a classifier of the synthetic dataset generation module 208 to further improve and develop the training data, thereby resulting in better prediction accuracy. 69 The machine learning classification module may use this initial training data to develop a mathematical model that allows the machine learning classification module to assign a particular label and quality parameter information to an input image by comparing the input image to each image in the training data. The machine learning classification module may then add the input image to the training data and learn from this input image to continue to perform more precise assignment of the label and quality parameter information.)
 
One of ordinary skill in the art would have been motivated to combine the inventions disclosed in Benamou and Nipe as they are directed to the same field of endeavor of identifying characteristics of an item based on the analysis of an image. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Benamou in view of Monical, and Nipe to incorporate further comprising: responsive to the determination that the product instance membership is (a), providing the image to a training data set of the classifier with the motivation of further refining the classifier based on a determination of a set of characteristics associated with a submitted image. (Nipe paragraph 54 and 69)

Claims 4, 6-9, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Benamou (US Patent No. 11,282,089) in view of Monical et al. (US Patent No. 9,299,241) and Fordyce et al. (US 20180165690).

Referring to claims 4 and 15,

Benamou further discloses further comprising, responsive to the determination that the product instance membership is selected from the group consisting of (a) and (b): ((Benamou column 4 lines 40 to column 5 line 11 disclosing at Block 64, the recalled products server communicates via the cloud 21 with the camera device 30 and downloads the image data therefrom, for example, wirelessly. At Block 66, the recalled products server 40 determines if the image data corresponds to a product category of recalled products based upon the product category data, and when so, generates a first user notification 45 (Block 68). If it is determined at Block 66 that the image data does not correspond (e.g., sufficient to exceed a threshold), the operations continue to Block 70. The first user notification 45 may be considered a first level notification, for example, identifying a potential risk or that a consumable product 22 may be subject to a recall. In an exemplary implementation, romaine lettuce may be subject to a recall, and if the camera device 30 captures image data of romaine lettuce on a countertop in a food preparation area, the recalled products server 40 may determine that the image data is indicative of or looks like romaine lettuce or similar looking vegetable. The recalled products server 40 may then generate a first user notification 45 that the object representative of the image data appears to be similar to (i.e., in the same category) romaine lettuce, which is subject to a recall.  The first user notification 45 may be communicated, for example, wirelessly, from the recalled products server 40 to a mobile wireless communications device 50 associated with a(74051) user. The first user notification 45 may be an email, short message service (SMS) message, visual notification, or other type of notification. For example, with respect to a visual notification, the mobile wireless communications 50 may display the first user notification 45 with visual characteristics (e.g., yellow (cautionary) coloring with a corresponding icon). At Block 70, the recalled products server 40 determines if the image data corresponds to a recalled product based upon the product identifier data, and when so, generates a second user notification 46 (Block 72). If it is determined at Block 70 that the image data does not correspond (e.g., sufficient to exceed a threshold), the operations continue to Block 74.)

Benamou in view of Monical does not explicitly disclose determining a likely retailer at which the product instance was purchased; and sending information related to the likely retailer to a product information data source.  

However Fordyce, which is directed a recall platform, teaches

determining a likely retailer at which the product instance was purchased; (Fordyce paragraph 25 teaching upon recall notice received by the PR Platform from a participating supplier, where the recall notice identifies the supplier's recalled product, the PR Platform may match the recalled product against transaction data accumulated from participating merchant's transactions in order to locate those participating account holders who had purchased the recalled product. For each such match, contact information about the matching participating account holders may be used to send a notice. Fordyce paragraph 28 teaching participating merchants acquire data at the time of each transaction with each account holder. The acquired data may be sufficient to identify both the account holder and each item purchased in the transaction. Such data may include, for the account holder, an account identifier issued by an issuer to the account holder, a transaction identification number (TID) for the transaction, the date and time of the transaction, a Point of Service terminal (POS) identifier, etc. Such data may include, for the item being purchased in the transaction, ‘level three’ data, product level data, or other data such as a Stock Keeping Unit (SKU), a Universal Product Code (UPC), a supplier's serial number, a supplier's batch and lot identifier, date and location of manufacture, etc. Fordyce paragraph 53 teaching merchant may be a person or entity that sells goods and/or services. Merchant may also be, for instance, a supplier, a distributor, a retailer, a load agent, a drugstore, a grocery store, a gas station, a hardware store, a supermarket, a boutique, a restaurant, a doctor's office, and/or the like. 
Fordyce paragraph 62 teaching the PR Platform, via the network, may facilitate real time alerts that may be generated from POS transactional data and prior registrations of account holders with the PR Platform. These ‘e-alerts’ may provide both consumer safety and limitations on products liability of manufacturers, and suppliers such as distributors and wholesalers, and retailers by providing real time warnings.)

and sending information related to the likely retailer to a product information data source.  (Fordyce paragraph 35 teaching issuers may register their account holders and acquirers may register their merchants for participation in a PR Platform via a network interface. Participating merchants may send product level data for some or all items for some or all transactions to the PR Platform via a network interface. For example, product level data may be sent from the participating merchant to its acquirer for forwarding to transaction handler and from the transaction to the PR Platform, where the transaction may be authorized, cleared, and settled in a payment processing system. Fordyce paragraph 79 teaching the acquirers 725 may forward the received recalled product information to one or more merchants 715 at 740. Each merchant 715 may receive the recalled product information at 742 and may extract UPC or SKU code for the recalled product. The merchant 715 at 744 may query one or more product, inventory or transaction databases and/or tables using the SKU/UPC code as a key to determine if the products that have been sold match the products being recalled. If at least one match is found at 746, the merchant 715 may look up Tip corresponding to the transaction involving the recalled product at 748. The merchant 715 may look up TID information from one or more tables and/or databases.  Fordyce paragraph 88 teaching if the message link is activated or a recall information is requested at 964, the issuer 920 may update a tracking database at 966 to indicate that the account holder and/or a device associated therewith has received the recall notification and has visited an information page (e.g., the manufacturer website where information about the recall is provided, FACEBOOK, TWITTER or other social networks, individual or company's TWITTER feed, and/or the like), which may conclude the notification process. Fordyce paragraph 157 teaching in one embodiment, the database component 1719 includes several tables 1719 a-e. A User table 1719 a includes fields such as, but not limited to: a user ID, username, password, device ID, TID, mailing address, email address, telephone number, payment_ID, and/or the like. The user table may support and/or track multiple entity accounts on a PR Platform. A Recall table 1719 b includes fields such as, but not limited to: recall_ID, product SKU, product_model, product name, importer, contact_id, phone, contact time, contact day, website, hazard, incidents, description, sold_location, sold_dates, remedy, template, confirmation type, and/or the like. A Merchant table 1719 c includes fields such as, but not limited to: merchant_ID, merchant location, merchant name, TID, product_SKU, product_modelm product name, and/or the like. An Issuer table 1719 d includes fields such as, but not limited to: issuer ID, issuer name, accountholder ID, product_SKU, TID, issuer address, ip address, mac address, auth key, port num, security settings list and/or the like. An Acquirer table 1719 e includes fields such as, but not limited to: acquirer ID, acquirer name, acquirer_location, merchant ID, producLSKU, TID, and/or the like.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the inventions disclosed in Benamou and Fordyce as they are directed to the same field of endeavor of facilitating the delivery of a recall notice to consumers regarding a product. 

Therefore it would have been obvious to one of skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Benamou in view of Monical, and Fordyce to incorporate determining a likely retailer at which the product instance was purchased; and sending information related to the likely retailer to a product information data source with the motivation of informing relevant parties regarding the recall of a product and to maintain of record of such instances. (Fordyce paragraphs 79 and 157)   

Referring to claim 6,

Fordyce further teaches, further comprising monitoring a recall entity selected from the group consisting of a product recall list and a product recall system, wherein the receiving of the RPIGI results from the monitoring.  (Fordyce paragraph 94 teaching the user may have the option to select “Recall Service” 1216 to instantiate product recall registration facilities. Fordyce paragraph 95 teaching as shown in FIG. 12C, the user may have the option to select or unselect items for recall tracking by checking or unchecking each item. FIG. 12B shows that all three items have been checked as indicated by 1235 for product tracking. Fordyce paragraph 96 teaching in one implementation, the PR Platform may apply a pre-selection algorithm that applies one or more pre-selection rules to classify products according to one or more attributes (e.g., product type, shelf life, warranty, etc.) and pre-select items which should be monitored for recall. In a further implementation, the pre-selection algorithm may also determine the length of time during which items may be monitored for recall. For example, when grocery items are extracted from the purchase receipt, the pre-selection algorithm may designate the grocery items for short term recall monitoring (e.g., up to six months). After the completion of the term assigned, the PR Platform may stop monitoring for recall for the grocery items purchased. Similarly, baby formula for example, may be designated for medium term recall monitoring (e.g., up to 2 years), while a vacuum cleaner may be designated for long term monitoring (e.g., duration of the warranty period, up to 15-20 years, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Benamou in view of Monical, and Fordyce to incorporate further comprising monitoring a recall entity selected from the group consisting of a product recall list and a product recall system, wherein the receiving of the RPIGI results from the monitoring with the motivation of allowing users to select which purchased products they wish to have monitored for relevant recall information. (Fordyce paragraph 94) 

Referring to claim 7,

Fordyce further teaches wherein the RPIGI is information selected from the group consisting of a date of production, a date of expiration, a lot number, a location, related production equipment, and related employee information. (Fordyce paragraph 28 teaching participating merchants acquire data at the time of each transaction with each account holder. The acquired data may be sufficient to identify both the account holder and each item purchased in the transaction. Such data may include, for the account holder, an account identifier issued by an issuer to the account holder, a transaction identification number (TID) for the transaction, the date and time of the transaction, a Point of Service terminal (POS) identifier, etc. Such data may include, for the item being purchased in the transaction, ‘level three’ data, product level data, or other data such as a Stock Keeping Unit (SKU), a Universal Product Code (UPC), a supplier's serial number, a supplier's batch and lot identifier, date and location of manufacture, etc. Fordyce paragraph 69 teaching in one embodiment, the transaction information may include product information (e.g., identifiers such as Product ID, Stock Keeping Unit (SKU) code, Universal Product Code (UPC) code, Price Look Up (PLU) code, a supplier's serial number, a supplier's batch/lot identifier, date and location of manufacture, model number and/or the like), billing address, shipping address, payment information, transaction ID (TID) associated with the payment transaction, and/or the like. Fordyce paragraph 70 teaching the recall notice may include information such as, but not limited to: product ID, SKU code, UPC code, serial number, batch/lot identifier, date and location of manufacture, model number, and/or the like.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Benamou in view of Monical, and Fordyce to incorporate wherein the RPIGI is information selected from the group consisting of a date of production, a date of expiration, a lot number, a location, related production equipment, and related employee information with the incorporating a variety of identification information regarding a recalled product for determining whether a party is in possession of the recalled product. (Fordyce paragraph 70)

Referring to claims 8 and 16,

Benamou further discloses responsive to determining the RPIGI is user-relevant based on prior purchases of the user (Benamou column 4 lines 20-29 disclosing in some embodiments, the memory 41 may store historical product identifier data corresponding to previously purchased consumable products 22 of a given user. More particularly, the historical product identifier data may include UPCs and/or PLUs of consumable products 22 previously purchased by the given user. Transaction logs and/or a loyalty program may be used (e.g., based upon a unique user identifier), to match the given user with the corresponding purchase history, as will be understood by those skilled in the art. Benamou column 4 lines 40 to column 5 line 5 disclosing at Block 64, the recalled products server communicates via the cloud 21 with the camera device 30 and downloads the image data therefrom, for example, wirelessly. At Block 66, the recalled products server 40 determines if the image data corresponds to a product category of recalled products based upon the product category data, and when so, generates a first user notification 45 (Block 68). If it is determined at Block 66 that the image data does not correspond (e.g., sufficient to exceed a threshold), the operations continue to Block 70. The first user notification 45 may be considered a first level notification, for example, identifying a potential risk or that a consumable product 22 may be subject to a recall. In an exemplary implementation, romaine lettuce may be subject to a recall, and if the camera device 30 captures image data of romaine lettuce on a countertop in a food preparation area, the recalled products server 40 may determine that the image data is indicative of or looks like romaine lettuce or similar looking vegetable. The recalled products server 40 may then generate a first user notification 45 that the object representative of the image data appears to be similar to (i.e., in the same category) romaine lettuce, which is subject to a recall.  The first user notification 45 may be communicated, for example, wirelessly, from the recalled products server 40 to a mobile wireless communications device 50 associated with a(74051) user. The first user notification 45 may be an email, short message service (SMS) message, visual notification, or other type of notification. For example, with respect to a visual notification, the mobile wireless communications 50 may display the first user notification 45 with visual characteristics (e.g., yellow (cautionary) coloring with a corresponding icon. Benamou column 5 lines 38-48 disclosing At Block 74, the recalled products server 40 determines if the captured image data corresponds to a recalled product based upon the historical product identifier data for the given user. If, at Block 74, it is determined that the captured image data corresponds to a recalled product based upon the historical product identifier data for the given user, the recalled products server 40 generates a third user notification 47 (Block 76).) 

Benamou in view of Monical does not explicitly disclose further comprising: prior to receiving the image, performing a monitoring filter on the RPIGI to determine when the RPIGI is user-relevant based on prior purchases of the user ; and displaying on the display device instructions related to user assistance for acquiring the image.

However Fordyce further teaches further comprising: prior to receiving the image, performing a monitoring filter on the RPIGI to determine when the RPIGI is user-relevant based on prior purchases of the user; ( Fordyce paragraph 41 teaching Each account holder may access a PR Platform network interface to send data to and receive data from the supplier and/or the PR Platform which may pertain to a previously purchased recalled product. Fordyce paragraph 94 teaching the user may have the option to select “Recall Service” 1216 to instantiate product recall registration facilities. Fordyce paragraph 95 teaching as shown in FIG. 12C, the user may have the option to select or unselect items for recall tracking by checking or unchecking each item. FIG. 12B shows that all three items have been checked as indicated by 1235 for product tracking. Fordyce paragraph 96 teaching in one implementation, the PR Platform may apply a pre-selection algorithm that applies one or more pre-selection rules to classify products according to one or more attributes (e.g., product type, shelf life, warranty, etc.) and pre-select items which should be monitored for recall. In a further implementation, the pre-selection algorithm may also determine the length of time during which items may be monitored for recall. For example, when grocery items are extracted from the purchase receipt, the pre-selection algorithm may designate the grocery items for short term recall monitoring (e.g., up to six months). After the completion of the term assigned, the PR Platform may stop monitoring for recall for the grocery items purchased. Similarly, baby formula for example, may be designated for medium term recall monitoring (e.g., up to 2 years), while a vacuum cleaner may be designated for long term monitoring (e.g., duration of the warranty period, up to 15-20 years, etc.).

displaying on the display device instructions related to user assistance for acquiring the image. (Fordyce paragraph 98 disclosing the app may be configured to analyze the incoming data, and search, e.g., 301, for a product identifier, e.g., 304. In some implementations, the app may overlay cross-hairs, target box, and/or like alignment reference markers, e.g., 305, so that a user may align the product identifier using the reference markers so facilitate product identifier recognition and interpretation.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Benamou in view of Monical. and Fordyce to incorporate further comprising: prior to receiving the image, performing a monitoring filter on the RPIGI to determine when the RPIGI is user-relevant based on prior purchases of the user ; and displaying on the display device instructions related to user assistance for acquiring the image with the motivation of allowing users to select which purchased products they wish to have monitored for relevant recall information and to facilitate the acquisition of information regarding a product. (Fordyce paragraphs 94 and 98) 

Referring to claim 9,
Benamou further discloses responsive to the determining that the RPIGI is user relevant (((Benamou column 4 lines 40 to column 5 line 5 disclosing at Block 64, the recalled products server communicates via the cloud 21 with the camera device 30 and downloads the image data therefrom, for example, wirelessly. At Block 66, the recalled products server 40 determines if the image data corresponds to a product category of recalled products based upon the product category data, and when so, generates a first user notification 45 (Block 68). If it is determined at Block 66 that the image data does not correspond (e.g., sufficient to exceed a threshold), the operations continue to Block 70. The first user notification 45 may be considered a first level notification, for example, identifying a potential risk or that a consumable product 22 may be subject to a recall. In an exemplary implementation, romaine lettuce may be subject to a recall, and if the camera device 30 captures image data of romaine lettuce on a countertop in a food preparation area, the recalled products server 40 may determine that the image data is indicative of or looks like romaine lettuce or similar looking vegetable. The recalled products server 40 may then generate a first user notification 45 that the object representative of the image data appears to be similar to (i.e., in the same category) romaine lettuce, which is subject to a recall.  The first user notification 45 may be communicated, for example, wirelessly, from the recalled products server 40 to a mobile wireless communications device 50 associated with a(74051) user. The first user notification 45 may be an email, short message service (SMS) message, visual notification, or other type of notification. For example, with respect to a visual notification, the mobile wireless communications 50 may display the first user notification 45 with visual characteristics (e.g., yellow (cautionary) coloring with a corresponding icon).
Benamou does not explicitly disclose further comprising receiving an indication of user assistance. 
However Fordyce further teaches further comprising receiving an indication of user assistance. ((Fordyce paragraph 98 disclosing the app may be configured to analyze the incoming data, and search, e.g., 301, for a product identifier, e.g., 304. In some implementations, the app may overlay cross-hairs, target box, and/or like alignment reference markers, e.g., 305, so that a user may align the product identifier using the reference markers so facilitate product identifier recognition and interpretation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Benamou in view of Monical, and Fordyce to incorporate receiving an indication of user assistance with the motivation and to facilitate the acquisition of information regarding a product. (Fordyce paragraph 98)

Referring to claim 18,

Benamou further discloses, wherein the server processor is further configured to: responsive to the determination that the product instance membership is selected from the group consisting of (a) and (b): ((Benamou column 4 lines 40 to column 5 line 11 disclosing at Block 64, the recalled products server communicates via the cloud 21 with the camera device 30 and downloads the image data therefrom, for example, wirelessly. At Block 66, the recalled products server 40 determines if the image data corresponds to a product category of recalled products based upon the product category data, and when so, generates a first user notification 45 (Block 68). If it is determined at Block 66 that the image data does not correspond (e.g., sufficient to exceed a threshold), the operations continue to Block 70. The first user notification 45 may be considered a first level notification, for example, identifying a potential risk or that a consumable product 22 may be subject to a recall. In an exemplary implementation, romaine lettuce may be subject to a recall, and if the camera device 30 captures image data of romaine lettuce on a countertop in a food preparation area, the recalled products server 40 may determine that the image data is indicative of or looks like romaine lettuce or similar looking vegetable. The recalled products server 40 may then generate a first user notification 45 that the object representative of the image data appears to be similar to (i.e., in the same category) romaine lettuce, which is subject to a recall.  The first user notification 45 may be communicated, for example, wirelessly, from the recalled products server 40 to a mobile wireless communications device 50 associated with a(74051) user. The first user notification 45 may be an email, short message service (SMS) message, visual notification, or other type of notification. For example, with respect to a visual notification, the mobile wireless communications 50 may display the first user notification 45 with visual characteristics (e.g., yellow (cautionary) coloring with a corresponding icon). At Block 70, the recalled products server 40 determines if the image data corresponds to a recalled product based upon the product identifier data, and when so, generates a second user notification 46 (Block 72). If it is determined at Block 70 that the image data does not correspond (e.g., sufficient to exceed a threshold), the operations continue to Block 74.)

Benamou in view of Monical does not explicitly disclose determine a likely retailer at which the product instance was purchased; send information related to the likely retailer to a product information data source; determine other users who may have purchased a product instance of the RPIG, based on a predetermined certainty level, at the identified retailer; and contact the other users with the RPIGI,

However Fordyce further teaches:

determine a likely retailer at which the product instance was purchased; ((Fordyce paragraph 25 teaching upon recall notice received by the PR Platform from a participating supplier, where the recall notice identifies the supplier's recalled product, the PR Platform may match the recalled product against transaction data accumulated from participating merchant's transactions in order to locate those participating account holders who had purchased the recalled product. For each such match, contact information about the matching participating account holders may be used to send a notice. Fordyce paragraph 28 teaching participating merchants acquire data at the time of each transaction with each account holder. The acquired data may be sufficient to identify both the account holder and each item purchased in the transaction. Such data may include, for the account holder, an account identifier issued by an issuer to the account holder, a transaction identification number (TID) for the transaction, the date and time of the transaction, a Point of Service terminal (POS) identifier, etc. Such data may include, for the item being purchased in the transaction, ‘level three’ data, product level data, or other data such as a Stock Keeping Unit (SKU), a Universal Product Code (UPC), a supplier's serial number, a supplier's batch and lot identifier, date and location of manufacture, etc. Fordyce paragraph 53 teaching merchant may be a person or entity that sells goods and/or services. Merchant may also be, for instance, a supplier, a distributor, a retailer, a load agent, a drugstore, a grocery store, a gas station, a hardware store, a supermarket, a boutique, a restaurant, a doctor's office, and/or the like. 
Fordyce paragraph 62 teaching the PR Platform, via the network, may facilitate real time alerts that may be generated from POS transactional data and prior registrations of account holders with the PR Platform. These ‘e-alerts’ may provide both consumer safety and limitations on products liability of manufacturers, and suppliers such as distributors and wholesalers, and retailers by providing real time warnings.)

send information related to the likely retailer to a product information data source; (Fordyce paragraph 35 teaching issuers may register their account holders and acquirers may register their merchants for participation in a PR Platform via a network interface. Participating merchants may send product level data for some or all items for some or all transactions to the PR Platform via a network interface. For example, product level data may be sent from the participating merchant to its acquirer for forwarding to transaction handler and from the transaction to the PR Platform, where the transaction may be authorized, cleared, and settled in a payment processing system. Fordyce paragraph 79 teaching the acquirers 725 may forward the received recalled product information to one or more merchants 715 at 740. Each merchant 715 may receive the recalled product information at 742 and may extract UPC or SKU code for the recalled product. The merchant 715 at 744 may query one or more product, inventory or transaction databases and/or tables using the SKU/UPC code as a key to determine if the products that have been sold match the products being recalled. If at least one match is found at 746, the merchant 715 may look up Tip corresponding to the transaction involving the recalled product at 748. The merchant 715 may look up TID information from one or more tables and/or databases.  Fordyce paragraph 88 teaching if the message link is activated or a recall information is requested at 964, the issuer 920 may update a tracking database at 966 to indicate that the account holder and/or a device associated therewith has received the recall notification and has visited an information page (e.g., the manufacturer website where information about the recall is provided, FACEBOOK, TWITTER or other social networks, individual or company's TWITTER feed, and/or the like), which may conclude the notification process. Fordyce paragraph 157 teaching in one embodiment, the database component 1719 includes several tables 1719 a-e. A User table 1719 a includes fields such as, but not limited to: a user ID, username, password, device ID, TID, mailing address, email address, telephone number, payment_ID, and/or the like. The user table may support and/or track multiple entity accounts on a PR Platform. A Recall table 1719 b includes fields such as, but not limited to: recall_ID, product SKU, product_model, product name, importer, contact_id, phone, contact time, contact day, website, hazard, incidents, description, sold_location, sold_dates, remedy, template, confirmation type, and/or the like. A Merchant table 1719 c includes fields such as, but not limited to: merchant_ID, merchant location, merchant name, TID, product_SKU, product_modelm product name, and/or the like. An Issuer table 1719 d includes fields such as, but not limited to: issuer ID, issuer name, accountholder ID, product_SKU, TID, issuer address, ip address, mac address, auth key, port num, security settings list and/or the like. An Acquirer table 1719 e includes fields such as, but not limited to: acquirer ID, acquirer name, acquirer_location, merchant ID, producLSKU, TID, and/or the like.)

determine other users who may have purchased a product instance of the RPIG, based on a predetermined certainty level, at the identified retailer; (Fordyce paragraph 33 teaching the PR Platform may facilitate demographic, location and temporal data acquisition and analysis. For example, one or more analyses of the acquired data from manufacturers, issuers, merchants, acquirers and/or account holders may be utilized for targeting consumers, and product batch tracking. Fordyce paragraph 45 teaching a notice may be sent to each matching participating account holder from the PR Platform who has conducted a transaction on an account for the purchase of a product with a matching product identifier of a recalled product. The notice sent to the account holder may contain recall notification verbiage provided by the supplier for delivery to the account holder who conducted the corresponding transaction for the purchase of a recalled product, and may also include a respect recalled product GUID.)

and contact the other users with the RPIGI. (Fordyce paragraph 33 teaching the PR Platform may facilitate demographic, location and temporal data acquisition and analysis. For example, one or more analyses of the acquired data from manufacturers, issuers, merchants, acquirers and/or account holders may be utilized for targeting consumers, and product batch tracking. Fordyce paragraph 45 teaching a notice may be sent to each matching participating account holder from the PR Platform who has conducted a transaction on an account for the purchase of a product with a matching product identifier of a recalled product. The notice sent to the account holder may contain recall notification verbiage provided by the supplier for delivery to the account holder who conducted the corresponding transaction for the purchase of a recalled product, and may also include a respect recalled product GUID. Fordyce paragraph 81 teaching the PR Platform 701 may send a recall message including consumer information such as account number to the issuer 720 at 764. The issuer 720 may received the recall message and account number at 766 and retrieve consumer contact information associated with the account number and preferences at 768. The issuer 720 may then re-package the recall message according to the consumer preference and forward the recall message using the consumer's preferred notification method (e.g., email recall message, telephonic recall message, recall push notification, SMS/MMS, and/or the like).) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Benamou in view of Monical, and Fordyce to incorporate determine a likely retailer at which the product instance was purchased; send information related to the likely retailer to a product information data source; determine other users who may have purchased a product instance of the RPIG, based on a predetermined certainty level, at the identified retailer; and contact the other users with the RPIG with the motivation of informing relevant parties regarding the recall of a product and to maintain of record of such instances. (Fordyce paragraphs 45, 79, and 157) 

Response to Arguments

Applicant's arguments filed July 15, 2022 have been fully considered. 

With regards to Applicant’s amendments and arguments, on pages 7-8 of the Remarks, pertaining to the 112 (a) rejection the examiner finds Applicant’s amendments and arguments persuasive. The examiner finds specifically Applicant’s amendment to claim 8 persuasive and supported by the Specification and further provides support and clarity for claim 9. Therefore, the examiner has withdrawn the 112 (a) rejection. 

With regards to Applicant’s amendments and arguments, on pages 9-13 of the Remarks, pertaining to the 101 rejection the examiner finds Applicant’s amendments and arguments unpersuasive. 

Applicant’s first asserts that the invention does not cover concepts related to certain methods of organizing human activity in particular commercial or legal interactions, such as business relations, as the invention is directed to “providing safety information to protect people from harm if a particular product represents a danger constitutes a one of the enumerated instances” and “absent an express identification of a particular activity as falling in this category, the default should err on the side of caution and presume that the subject matter meets the requirements …” The examiner respectfully disagrees, the examiner notes how the specification discusses how the system and method is for implementing target alerts for food product recalls, (See Specification paragraph 1) which corresponds with the examiner’s determination that the claims are directed to generating recall information regarding a product instance including what group the product instance falls into based on received information in view of the amended independent claims. Each of the limitations in the independent claims are steps for making a determination of which grouping a product instance falls into based on acquired information and providing a user the associated information. The examiner additionally views that the invention is directed to business relations as the present claims are directed to informing a user what grouping their product instance falls within thereby informing them whether their product instance is subject to a recall, possibly subject to a recall, possibly not subject to a recall, or not subject to a recall.  

Applicant next asserts that the invention is directed a practical application and that the claim limitations as recited by the examiner need to be considered as a whole while the Office action analyzes the limitations separately. The claims are directed to a product recall system that serves to identify products that may constitute a safety issue to consumers and alert the user when a danger exists and in view of the amendments the independent claims further group the potential danger in various group categories and therefore the problem is one of consumer safety and effectively communicating potentially dangerous products that might be in the possession of the consumer, but without providing false alarms. The examiner respectfully disagrees, the examiner cites MPEP 2106.04(d)(I) and in particular the relevant limitations to the present application: 

limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include: An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a); Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b); Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).
In the present case, there are no such improvement to the functioning of a computer or improvement to other technology or technical field, there is no implementation of the judicial exception with a particular machine or manufacture that is integral to the claim (See Step 2A Prong 2 Analysis for citations to the Specifications regarding the additional elements), and currently as the claims are drafted apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Instead, with the current set of claims merely inform a reader to apply the abstract idea in a generic computing environment that is capable of transmitting and processing information. Finally while the claims provide for utility i.e. identify products that may constitute a safety issue to consumers and alert the user when a danger exists and group the potential danger in various group categories and therefore the problem is one of consumer safety and effectively communicating potentially dangerous products that might be in the possession of the consumer, but without providing false alarms, the examiner does not view this reasoning to fall within the three enumerated instances cited above that the court has found to integrate the abstract idea into a practical application. Additionally, there is no indication in the present set of claims that there is an improvement to reducing false alarms, which the examiner discusses in more detail below with respect to Applicant’s discussion with respect Stare Decisis in light of the cited reference of Benamou. 

Also, Applicant asserts the claim recites additional elements that integrate the judicial exception into a practical application in particular at least due to the display containing a message or warning that alerts the user to a potentially dangerous object in their possession or vicinity. The examiner is interpreting Applicant is referencing the added limitations by way of amendment purportedly integrate the abstract idea into a practical application. The examiner respectfully disagrees the examiner interprets that the amendments provide for further defining the information displayed to a user in particular, a message or display that informs the user of the particular product instance membership a product instance falls within. Alternatively, this particular information that is displayed to a user is insignificant extra-solution activity as it is further defining the content that is displayed to a user. The examiner additionally cites an instance where the court has indicated may not be sufficient to show an improvement to technology “[g]athering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;”. Here in the present claims the invention gathers information regarding a product instance and an RPIG grouping and analyzes the information to make a determination of what grouping the product instance falls in and displays message or display informing a user what grouping the product instance falls within. 

Applicant additionally discusses how in the primary piece of prior art of Benamou there was a 101 rejection removed in view of amendments that directed the claims to using icons having first and second visual for user notification, but otherwise was recited at a high-level of similar focus. The examiner respectfully disagrees, the examiner notes that each of the visuals are actually based on different specific analyses. the first analysis is the image data with the product category to determine whether the product is in fact in the product category based on a comparison to a first image data correspondence threshold and if so send a first alert with a first icon with a first visual characteristic, while the second analysis is the image data with the product identifier data to determine whether image data corresponds to the recalled product based on whether a second image data correspondence threshold greater than the first image data correspondence threshold and if so  send a second alert a second icon with a second visual characteristic. The examiner notes that these specific manners of making a determination of which icon to generate with a specific visual characteristic is different than the instant set of independent claims. In the present set of claims the claims are directed to the analysis of whether a received image corresponds to a RPIGI based on a comparison of the product type identifier and secondary product information and depending on which product instance membership is determined, based on the analysis, to provide or display information related to the user regarding the particular product instance membership of the product analyzed. 

Finally Applicant asserts that the independent claims as amended provide that the information displayed in the user’s display device comprises a message or display containing relevant information to let the user know specifically the product instance membership as a subject for an alert, and provides a specific grouping of the user’s product into a particular risk-level category that serves to minimize false negatives and positives to the user and therefore the claims are eligible under Step 2A. 

The examiner cites MPEP 2106.04(d)(1): 

In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").

Here the claims as amended do not provide support for such a determination of reducing false positives and false negatives as the claims are currently making a determination of what product instance membership falls into. With respect to the aspect of informing a user of the particular grouping a product instance falls within the examiner respectfully disagrees in light of the above discussion with regards to gathering and analyzing information using conventional techniques and displaying the results is not viewed as an improvement to technology. 

Therefore for the foregoing reasons the examiner has maintained the 101 rejection.   

With regards to Applicant’s amendments and arguments, on pages 14-15 of the Remarks, pertaining to the art rejections the examiner finds Applicant’s amendments and arguments unpersuasive. Applicant’s arguments are directed to that the cited reference of Benamou fails to disclose the added limitations by way of amendment. The examiner respectfully disagrees in view of the newly cited portions of Benamou in combination with the newly cited reference of Monical in response to Applicant’s amendments. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Mansfield (US 20120323678) – directed to product recall using customer prior shopping history data. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.M./Examiner, Art Unit 3689  
/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689